Opinion by
Smith, J.,
The appeals in this case and. the case preceding grow out of the same judgment, the appellees being the defendants, and the court below having, by separate orders, opened the judgment as to both.
In this ease, the defendant alleges that the judgment has been paid by a conveyance 'to the plaintiff of the real estate of the defendants.
The plaintiff is a corporation, acting through its officers and other agents. As to the alleged conveyance, as shown by the evidence, a proposition on the subject was made to the defendants, who resided in Honolulu, by the secretary of the association, without the knowledge of its directors. In .response to this, the conveyance was executed and sent to the secretary.
At a meeting of the directors, the secretary laid the matter before them. After ascertaining the incumbrances on the property, the directors decided not to accept the conveyance. The secretary afterward offered it to the attorney for the defendants, but the latter refused to take it.
All this falls far short of a satisfaction of the judgment. An agreement to accept anything but money, in satisfaction of a judgment held by a corporation, is not within the implied authority of the secretary, and in the present case he received no express authority. Piad the directors ratified his act, this would have been equivalent to previous authorization. But instead of ratifying it, they repudiated it. Plence the conveyance was without effect as a satisfaction of the judgment.
No ground of defense having been established, the order making absolute the rule to open the judgment, as against Frederick J. Amweg, is reversed, and the rule is discharged.